Citation Nr: 1719009	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disability, status post-total replacement, as due to the service-connected left knee disability, status post-total replacement.

2.  Entitlement to service connection for cold injury of the feet.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1952 to April 1954, including service in Korea during the Korean War.

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2007 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied the benefits sought on appeal.

In August 2008, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In December 2012, the Veteran appeared at a Board hearing via video conference before the undersigned. Transcripts of both hearings are in the claims file.

In February 2013 and August 2013, the Board remanded the case, for additional development.

In February 2016, the Board remanded the case for development, to include obtaining an addendum opinion for the right knee claim, as well as issuing a statement of the case (SOC) for the issues of entitlement to service connection for cold injury of the feet, and peripheral neuropathy of each lower extremity.  The RO obtained addendum opinions in September 2016 and October 2016, and issued the SOC in October 2016.  The Veteran submitted a timely substantive appeal to perfect the appeals with regard to cold injury to the feet and peripheral neuropathy.

In February 2013, the RO granted service connection and a 60 percent initial rating for total left knee replacement, effective September 1, 2008.  The Veteran was notified of the decision in March 2013.  In a statement received in October 2015, the Veteran's representative wrote that the Veteran was claiming entitlement to an effective date of September 1, 2008, for the award.  There can; however, be no free standing claims for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran has been in receipt of special monthly compensation at the housebound rate since April 25, 2013, on account of having a single disability rated 100 percent and additional service connected disability rated 60 percent.

The issues of entitlement to service connection for cold injury of the feet, as well as peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current right knee disability is proximately due to his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Direct service connection requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for listed chronic diseases, such as arthritis, if manifested to a compensable degree within a presumptive period (usually one year) following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'" Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service.... [T]he disease identity must be established and the diagnosis not be subject to legitimate question." Id. In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id. 

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'" Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

In addition service connection is warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, VA amended the provisions of 38 C.F.R. § 3.310 to add additional requirements for secondary service connection based on aggravation.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b) (2016)).  The Veteran's claim was received prior to October 10, 2006 and the Board is applying the old version of the regulation in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran reports experiencing symptoms of a right knee disability since 1980.  He asserts that his right knee disability is due to his left knee replacement, which required him to compensate with his right knee when kneeling, using steps, and performing physical activity at work.  See Hearing Testimony from December 2012.  He has been diagnosed with degenerative joint disease of the right knee.  See Private treatment records from July 2003.  VA examination reports from May 2007 and May 2013 documented diagnoses of degenerative joint disease of the right knee.  In this regard, the requirement for a current disorder is met.

The record contains five VA opinions pertaining to the etiology of the Veteran's right knee disability; as well as one private medical opinion.  Each report must be considered and weighed. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Evidence in support of the Veteran's claim consists of the December 2012 private opinion submitted by Dr. J. L.  He noted the in-service injury to the left knee and opined that, as a result of this injury; the Veteran's right knee was "called into service."  The right knee compensated for the weakness of the left knee in the form of increased weight bearing, as well as activities such as kneeling and pushing off of the right leg.  As a result, Dr. J. L. explained that the right knee suffered premature degenerative changes with subsequent replacement.  Overall, Dr. J. L. opined that the Veteran's right knee arthritic changes were directly due to his left knee pain and weakness stemming from an injury during wartime service in the Korean conflict.  The Board finds that this opinion had clear conclusions and strong supporting data, as well as a reasoned medical explanation connecting the two. As a result, the Board affords it great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

The negative evidence includes the May 2007, May 2013, September 2013, September 2016, and October 2016 VA opinions.  

The May 2007 VA examination report noted the Veteran's complaints of daily, sharp right knee pain.  The examiner noted that the service treatment records were unavailable due to fire.  He opined that the right knee degenerative joint disease was more likely than not due to additional injuries to both knees after service.  However, the examiner did not provide a rationale for this conclusion.  Thus, the opinion is inadequate and afforded little probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.

In May 2013, the Veteran underwent another VA examination for his right knee disability.  The examiner opined that the right knee disability was less likely than not related to the service connected left knee disability.  She reasoned that medical literature did not support a relationship between an injury and degenerative joint disease in one knee that resulted in an injury or degenerative joint disease of the opposite knee, unless a paralytic gait is present.  Although the examiner addressed the secondary service connection claim, she failed to address the issue of aggravation. Therefore, the Board finds that this opinion is inadequate and affords it no probative weight. See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

In September 2013, an addendum opinion was obtained from the May 2013 examiner.  She opined that it was less likely than not that the service-connected left knee aggravated the right knee.  She reasoned that the right knee degenerative joint disease was partially due to a fall in 1985, which resulted in a partial meniscectomy.  However, as the examiner failed to explain whether the service-connected left knee was presently aggravating the right knee at that time, the opinion is inadequate and afforded no probative weight. 

In September 2016 and October 2016, addendum opinions were obtained regarding the right knee disability.  The examiner reasoned that it was less likely than not that the service-connected left knee chronically aggravated the right knee.  She reasoned that the right knee degenerative joint disease was secondary to the history of trauma, including a right meniscal tear.  She also explained that there was no clear evidence from medical literature to suggest that an injury to one joint would have a significant impact on an opposite uninjured joint, unless the injury resulted in partial or complete paralysis or a shortening of the injured limb that resulted in a Trendelenburg gait.  She further stated that one joint's disease does not "spread" or cause damage to another joint.  The Board finds that this opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. As a result, the Board affords it probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.

Despite the VA examiners' negative opinions, the Board is also persuaded by Dr. J. L.'s well-supported opinion that took into account the Veteran's circumstances and medical history, as corroborated by clinical evidence.  For these reasons, the Board accords equal probative weight to each of the opinions provided.  The favorable and unfavorable evidence is in equipoise and, as such, reasonable doubt is resolved in the Veteran's favor and the claim is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disability, status post-total replacement, as due to the service-connected left knee disability, status post-total replacement, is granted.


REMAND

In December 2015, VA obtained an opinion in which the examiner opined that peripheral neuropathy was less likely than not caused by a cold injury acquired during active duty.  His rationale was primarily based upon a lack of diagnosis or treatment for a cold injury in both the service treatment records and separation examination.   However, the majority of the service treatment records are missing and cannot form the basis of a negative opinion.  

The examiner also cited other causes of peripheral neuropathy, including genetics, drug toxicity, vitamin deficiency, and trauma.   The Board finds the opinion to be inadequate, as it is based primarily on the lack of documentation of a cold injury during and at the conclusion of the Veteran's active service and fails to consider the Veteran's lay statements.   See Buchanan, supra (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible"); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service-connection claim, the examination must be adequate).  Furthermore, although the examiner highlighted other potential causes of peripheral neuropathy, he did not provide any analysis or explanation as to which ones could be applicable specifically to the Veteran.  Thus, the opinion is inadequate and a remand for an addendum opinion is necessary.  

The Veteran has not been provided with a VA examination in connection with his claimed cold injury of the feet.  In a November 2016 statement, he reported cold injury during service.  While stationed in Korea, he performed daily patrol duty for several hours in freezing temperatures.  He further stated that he experienced a number of falls upon arriving home, as a result of numbness in his feet.  

The Veteran's reports of "frozen feet" were documented in a September 2016 VA treatment record.  Furthermore, in November 2014, a VA treatment provider opined that the peripheral neuropathy was due to "frozen feet."  In light of the Veteran's credible testimony regarding his prolonged cold exposure in Vietnam, and the treatment provider's opinion that his peripheral neuropathy is due to a cold injury from service in Korea, the Board finds that the low threshold requirement for a VA examination has been met, and this matter will be remanded to obtain a VA examination to address the etiology of the Veteran's cold injury of the feet. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Treatment records for the period since February 21, 2017, have not been associated with the record.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records should also be obtained.

If any requested records cannot be obtained, the Veteran should be informed; and told of the efforts made and the further actions that will be taken with regard to the claim.  The Veteran may submit medical records directly to VA.

2.  After completing the foregoing development to the extent possible, the Veteran should be afforded a VA examination to determine the whether he has any current residuals of cold injuries to the feet (a current disability is one shown at any time since 2015, even if not shown on the current examination). 

The examiner should review the claims file. 

The examiner should presume that the Veteran had cold injury to his feet while serving in Korea. 

a.) The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has residuals of in-service cold injury to the feet. 

The examiner must consider the Veteran's November 2016 statement and the November 2014 and September 2016 VA treatment records, while providing reasons for the opinions.

b.) The examiner should offer an opinion as to whether it is at least as likely as not that any peripheral neuropathy of the lower extremities present at any time since 2015, had its onset in service or is otherwise attributable to a disease or injury in service, including the conceded cold injury.

The examiner must consider the Veteran's statements and provide reasons for all conclusions.

4. If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


